Citation Nr: 0111445	
Decision Date: 04/19/01    Archive Date: 04/24/01

DOCKET NO.  00-12 045A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to Disability and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1151.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel



INTRODUCTION

The veteran had active service from November 1942 to November 
1945.  He died in January 1999.  The appellant is his widow.  

In a March 1999 Rating action the Department of Veterans 
Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania, denied the appellant service connection for the 
cause of the veteran's death, and the appellant was informed 
of this decision by a letter dated May 1999.  The appellant 
disagreed and was furnished a Statement of the Case as to 
that issue in April 2000.  That Statement of the Case was not 
the subject of a timely substantive appeal. 

The April 2000 Statement of the Case also purported to 
address a claim of entitlement to DIC pursuant to the 
provisions of 38 U.S.C.A. § 1151.  This is incorrect, because 
whereas the appellant had raised such a claim, there had been 
no rating action by the RO addressing such a claim and no 
disagreement by the appellant with such a rating action.  In 
any event, in June 2000 the appellant submitted a 
disagreement with the denial of DIC benefits, basing the 
disagreement on the VA's failure, in the course of VA 
treatment of the veteran, to detect at a sufficiently early 
time the cancer which ultimately caused of the veteran's 
death.  The RO, in a Supplemental Statement of the Case 
issued in August 2000, then formally adjudicated the issue of 
entitlement to DIC pursuant to the provisions of 38 U.S.C.A. 
§ 1151.  That Supplemental Statement of the Case was the 
subject of a timely appeal by the appellant's representative.  
As such, despite the procedural irregularities involved, the 
Board has determined that the claim of entitlement to DIC 
pursuant to the provisions of 38 U.S.C.A. § 1151 is properly 
before the Board at this time.  

In an Informal Hearing Presentation dated in March 2001, the 
appellant's representative raised the issue of entitlement to 
DIC pursuant to the provisions of 38 U.S.C.A. § 1318 (b).  
This issue has not been developed or certified for appellate 
consideration by the Board and is referred to the RO for 
appropriate action.  


REMAND

The veteran's death certificate shows that he died of 
advanced cancer of the gastroesophageal junction in January 
1999, at the age of 76, at Sacred Heart Hospital, Allentown, 
Pennsylvania.  It was further indicated that the 
gastroesophageal cancer was associated with lung effusion and 
atrial fibrillation at the time of the veteran's death.  For 
purposes of subsequent reference, the Board also notes that 
at the time of death service connection was in effect for a 
psychiatric disorder inclusive of residuals of head trauma 
and posttraumatic stress disorder (PTSD), manifested by 
symptoms inclusive of abnormal electroencephalogram, 
persistent anxiety, memory dysfunction, and headaches, and 
rated 50 percent disabling since October 1979; residuals of a 
shell fragment wound of the left shoulder, rated 10 percent 
disabling since February 1953; residuals of a shell fragment 
wound of the left buttock, rated 10 percent disabling since 
February 1953; and residuals of a shell fragment wound of the 
scalp, rated 10 percent disabling since February 1953.  The 
Sacred Heart Hospital summary of the veteran's terminal 
hospitalization from December 1998 to January 1999 confirms 
that the veteran died of metastatic gastroesophageal 
carcinoma.  The death certificate reveals that no autopsy was 
performed.  

The appellant contends that the fatal carcinoma of the 
gastrointestinal tract should have been detected earlier than 
it was in course of VA treatment, and that the failure of the 
VA to undertake appropriate studies and detect the cancer 
prior to the time it was detected hastened the veteran's 
death and constituted negligent VA clinical care.  
Specifically, she contends that symptoms of that cancer 
including rapid weight loss, extreme tiredness and fatigue, 
and difficulty swallowing were complained of by the veteran 
in the course of VA treatment for a significant period of 
time prior to the discovery of cancer in October 1998, and 
these complaints of symptoms should have resulted, but for 
the VA's negligence, in the VA discovering the veteran's 
cancer or the VA's referring the veteran for medical 
evaluations or tests that would have discovered that cancer 
at a point in time earlier than the cancer's actual 
discovery, and that having done this would have likely 
resulted in treatment prolonging the veteran's life.  

The claims folder contains complete VA outpatient treatment 
records from January 1995 to October 1998, it being indicated 
that there was no further treatment of the veteran by the VA 
after October 1998 and prior to the time of the veteran's 
death.  VA care during this period included treatment for 
psychiatric disorders to include dysthymia or major 
depression; treatment for chronic pain and musculoskeletal 
and neurological problems associated with degenerative disc 
disease of the cervical spine, degenerative joint disease 
affecting both hips with replacement of both hip joints, pain 
in the knuckles with hand cramps, recurrent right inguinal 
hernia, and autoimmune polyneuropathy; treatment for 
refractory anemia with ringed sideroblasts; treatment for 
diverticulosis, including colonoscopy; and treatment for 
recurrent Clostridium difficile infection following left hip 
replacement.  In 1998 it was noted that the veteran had lost 
weight and had difficulty gaining weight, which symptoms were 
associated by clinicians with his recurrent Clostridium 
difficile infection.  1998 VA treatment records also noted 
that the veteran complained of weakness, which weakness was 
associated by clinicians with his refractory anemia.  VA 
treatment records since 1995 do not record any complaints by 
the veteran of difficult swallowing.

A VA examination report in December 1996 noted the veteran's 
history of head and neck trauma in service with loss of 
consciousness in service and resulting frequent daily 
headaches including in the back of the neck,  tinnitus and 
loss of hearing, nightmares, difficulty sleeping, and 
multiple chronic medical problems due to the organic brain 
syndrome.  A history of memory difficulties were also noted.  
At the examination the veteran's primary concern was chronic 
daily pain in both legs for the past four to five years.  The 
examiner noted that the veteran had a related medical history 
including diagnosed degenerative joint disease involving the 
cervical spine and both hips with a hip replacement, and 
autoimmune polyneuropathy involving both legs with a 
refractory anemia.  On examination, cranial nerves II through 
XII appeared intact.  The veteran complained of upper 
extremity weakness but none was found on examination.  There 
was 2+ cervical spasm but no crepitus or limitation of 
cervical of range of motion.  CBC confirmed continuance of 
chronic macrocytic anemia.  ANA was positive at 1:1280,  with 
the veteran's polyneuropathy assessed as part of an 
autoimmune process.  The examiner diagnosed post concussive 
syndrome manifested by poor memory.  The examiner noted that 
there was a muscle contraction component to the headaches, 
and the examiner suggested an association with the veteran's 
cervical degenerative disc disease.  The examiner also 
diagnosed autoimmune polyneuropathy, chronic depression, 
refractory anemia, and degenerative joint disease.

The claims folder contains an October 2, 1998 letter from 
D. J. Giangiulio, M.D., noting a medical referral from L. S. 
Kramer, D.O., regarding easy fatigue, frequent sweats, and 
diffuse stiffness, with more recent difficulty swallowing.  
The veteran reported that he felt food was getting stuck in 
the lower mid chest area.   A September 1998 chest CT was 
reviewed, with noted suggestion of thickening of the cecum.  
Dr. Giangiulio assessed refractory anemia with ringed 
sideroblasts.  The veteran was referred to A. Auteri, M.D., 
regarding his difficulty swallowing.  

The claims folder contains an October 22, 1998 Sacred Heart 
Hospital record of history and physical examination by A. 
Auteri, M.D., which is the first recorded clinical diagnosis 
within the claims folder of esophageal carcinoma.  The 
veteran was admitted on October 22, 1998 with complaints of 
dysphasia and inability to eat.  A history was noted of 
several years of treatment for colonic adenomas, with doing 
fairly well until a hip surgery in March 1998 and a recurrent 
Clostridium difficile infection developed post-operatively.  
The veteran was treated in June 1998 in Dr. Auteri's office 
for copious diarrhea and significant weight loss from 166 to 
145 pounds.  The Clostridium difficile infection persisted 
despite Vancomycin and Flagyl therapy.  The diarrhea was 
resolved with a six-week course of oral Vancomycin, though 
weight loss persisted, with weight falling to 140 pounds.  
Workup for the persistent weight loss included a colonoscopy 
which revealed a cecal polyp, with resection uncovering a 
tubulovillous adenoma.  An abdominal and chest CT scan on 
September 14, 1998 showed renal and hepatic cysts.  A CBC at 
that time revealed normal white blood cell count and 
hemoglobin.  The veteran was seen in Dr. Auteri's office on 
October 6, 1998, for complaints of dysphasia, which the 
veteran reported had begun several weeks prior with 
progressive worsening.  A barium swallow on October 12, 1998 
revealed a distal esophageal stricture suspicious for 
neoplasm.  A subsequent upper endoscopy revealed the 
stricture.  A subsequent esophageal biopsy was highly 
suspicious for adenocarcinoma. Cytology brushings showed 
evidence of malignancy.  Past medical history was noted to 
include refractory anemia with ringed sideroblasts, colonic 
carcinoma with colonic resection, spinal stenosis, 
depression, benign prostatic hypertrophy, status post 
transurethral resection of the prostate, rheumatoid 
arthritis, peptic ulcer disease, status post appendectomy, 
status post herniorrhaphy, and status post left and right 
total hip arthroplasties.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law. 

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  A VA medical opinion must be 
obtained as to whether, in course of VA treatment, there was 
a failure of the VA to undertake appropriate studies and 
detect the gastroesophageal cancer prior to the time it was 
detected, and, if so, whether such failure to act hastened 
the veteran's death and constituted negligent VA clinical 
care.  

The case is therefore REMANDED to the RO for the following 
development:

1.  The case should be referred to a VA 
oncologist for review of the evidentiary 
record and a medical opinion.  The 
claims folder including a copy of this 
Remand must be made available to the 
oncologist and reviewed by the 
oncologist prior to preparation of any 
medical opinion.  The oncologist should 
specify on the medical report that the 
claims folder has been reviewed.  The 
oncologist must answer the following 
questions:

(a)  Were there signs and symptoms 
of gastroesophageal carcinoma 
clinically documented in VA medical 
records of treatment prior to the 
time cancer was diagnosed at Sacred 
Heart Hospital (a private hospital) 
in October 1998?

(b)  If the answer to question (a), 
above, is in the affirmative, 
describe what symptoms of 
gastroesophageal carcinoma were 
noted in the VA medical records and 
on what dates they were noted prior 
to the hospitalization at Sacred 
Heart Hospital in October 1998.  

(c)  Depending on the answers to 
the preceding questions, was there 
a failure of the VA to undertake 
specific evaluation or to refer the 
veteran for specific evaluation of 
suspicious symptomatology, which 
may have led to detection of the 
gastroesophageal carcinoma prior to 
October 1998.

(d)  If the answer to question (c), 
above, is in the affirmative, did 
the above-described failure on the 
part of VA treating personnel 
represent a failure to do that 
which a reasonably prudent 
physician would have done under the 
same or similar circumstances.  

(e)  If it is indicated by an 
affirmative response to question 
(d), above, that medical negligence 
occurred on the part of the VA, did 
such negligence hasten the 
veteran's death.  

2. The RO should review the claims folder 
and ensure that the foregoing development 
actions have been completed.  If the 
requested medical opinion does not fully 
comply, including review of the claims 
file and answer to the questions 
precisely as they are posed, the medical 
report must be returned for corrective 
action.

3.  The RO should readjudicate the 
appellant's claim of entitlement to DIC 
under the provisions of 38 U.S.C.A. 
§ 1151.  If the determination remains 
adverse to the appellant, she and her 
representative should be provided a 
supplemental statement of the case which 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decision.  They should be afforded the 
applicable time to respond.

The case should be returned to the Board for further 
appellate review, if in order. The purpose of this remand is 
to procure clarifying data and to comply with recently 
enacted legislation.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BRUCE E. HYMAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




